Title: From Thomas Jefferson to Richard Cary, 12 August 1786
From: Jefferson, Thomas
To: Cary, Richard



Dear Sir
Paris Aug. 12. 1786.

Your favor of Dec. 22. 1785. came to hand eight days ago. I had taken the liberty of recalling myself to your memory by a letter I wrote on the 4th. of May, by Monsr. La Croix, by whom I sent you a copy of the new English edition of Linnaeus’s finding. You are willing to enter into a botanical commerce, by an exchange of roots, plants and seeds. I accede to it cheerfully, and will undertake to send you whatever you desire in that way. As soon as the season permits I shall send you what I saw on your list in Mr. Mazzei’s hands, that is to say, if I can find an opportunity, for that is the  only difficulty against which I cannot provide. I will pray you in like manner to send me the articles noted hereon, that is to say, the plants. Havre would be the best port to send them to, where Monsieur Limozin will receive and forward them. Next to that is Lorient where Mr. Cairnes an American merchant will take care of them. To send them to any other port will be throwing them away, and I repeat it that Havre is much preferable to Lorient. These articles are intended for persons here, fond of botany, whose friendship I esteem, and whom I am desirous to oblige. You know how grateful offices of this kind are to amateurs. With respect to the method of packing, they give me the following directions which they pray may be observed literally. Take fresh moss, spread a layer of it, two inches thick, in the bottom of the box, lay on that a layer of plants, each labelled with sheet lead, or with wood on which the name is engraved (and not merely marked with ink). If the roots are of any size, they should be wrapped in moss particularly, then a layer of moss an inch thick, then one of plants, and so on till the box is well filled, observing to finish with moss. My promise to communicate their wishes literally will apologize for my doing it to you who would have known so well what to do, without this information. These plants should leave Virginia before Christmas.
Europe is so quiet that it furnishes nothing new. I shall therefore conclude with assurances of the esteem with which I am Dr. Sir your friend & servt.,

Th: Jefferson




* Andromeda arborea
 the Gloster hiccory


* Azalea nudiflora
 Laurus Benzoin


* Azalea viscosa
* Magnolia glauca


 Acer Pensylvanicum
* Kalmia latifolia


 Cornus florida
* Kalmia angustifolia


 Ceanothus americana
 Nyssa


 Cupressus disticha
 Ptelea trifoliata


 Cupressus thyoides
 Ptelea pinnata


 Clethra
 Populus heterophylla


 Campanula perfoliata
* Quercus phellos


 Campanula americana
 Quercus virginiana of Millar


 Geranium maculatum
* Rhododendron maximum


 Geranium gibbosum
 Rhus copallinum


 Guilandina Bonduc
 Viburnum acerifolium


 Halesia tetraptera
 Viburnum nudum


 Itea
* Bignonia sempervirens


 Juglans cinerea
  (yellow jasmine)



Those marked * are desired in greater quantities and particularly in plants. The others to be in plants where the plant succeeds tolerably, and seeds of the whole or as many as can be got will be desireable. The reason of desiring plants is that they may be sooner enjoyed.
I send you some seeds of Ranunculus, Broccoli and Cauliflower and bulbs of the tulip. Having thought it best to put off getting the articles till the bearer of this was setting out, they have disappointed me of Carnations, Auricules, Tuberoses, Hyacinth and Belladonna lillies which I had ordered. The Arno pink seed can of course only be sent you by Mazzei from Florence if he should ever go there. The Alpine strawberry I expect you have got from Mr. Eppes. Muskmelons, such as are here, are worse than the worst in Virginia. There is not sun enough to ripen them, and give them flavor. The caper bush would require a better opportunity than the present. Therefore I have not enquired whether it can be got here. I do not know what the Nut bearing pine is. I have no Millar’s dictionary here. You must therefore always give the Linnean names. Send me your list so that I may receive it by the latter end of summer, and I will send out the articles [by] the October packet. To what I have formerly written for, be so good as to add some cones of the Pinus foliis ternis of Clayton, which I want for the Duke de la Rochefoucault. Adieu.

